Citation Nr: 1028940	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-02 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for mechanical low back strain with multi-level degenerative disc 
disease prior to October 24, 2006.

2.  Entitlement to a disability rating in excess of 20 percent 
for mechanical low back strain with multi-level degenerative disc 
disease from October 24, 2006 to June 1, 2007.

3.  Entitlement to a disability rating in excess of 40 percent 
for mechanical low back strain with multi-level degenerative disc 
disease from June 1, 2007.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 
1969.     

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of June 2005 and May 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In March 2010, the Veteran presented sworn testimony at a 
personal hearing in Lincoln, Nebraska which was chaired by the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's VA claims folder.  
Additionally, evidence has been associated with the Veteran's 
claims folder accompanied by a waiver of consideration by the 
agency of original jurisdiction (AOJ).  See the March 2010 Board 
hearing transcript, page 2.

Subsequent to the June 2005 rating decision, a December 2006 
supplemental statement of the case (SSOC) found that the 
Veteran's service connected low back disability was manifested by 
adverse musculoskeletal symptomatology and functional loss and 
granted him a 20 percent disability rating from October 24, 2006.  
Moreover, a December 2007 SSOC found that the Veteran's service 
connected low back disability worsened in musculoskeletal 
symptomatology and functional loss and granted him a 40 percent 
disability rating from June 1, 2007.  

The Veteran has continued to express disagreement with the 
disability evaluation assigned for his low back disability.

A July 2006 rating decision granted the Veteran service 
connection for bilateral neuropathy of the lower extremities and 
assigned a 10 percent disability rating as to each lower 
extremity, effective March 27, 2006.  As evidenced by the claims 
folder, the Veteran did not express disagreement with either the 
assigned disability ratings or effective dates.  Accordingly, 
those issues are not in appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the request 
for appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The evidence shows that through May 31, 2007, the Veteran's 
service-connected low back disability was manifested by pain, 
flare-ups, limitation of motion, and forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; favorable ankylosis of the entire thoracolumbar spine 
is not shown.

2.  The evidence shows that from June 1, 2007, the Veteran's 
service-connected low back disability was manifested by pain, 
flare-ups, limitation of motion, and forward flexion of the 
thoracolumbar spine less than 30 degrees; unfavorable ankylosis 
of the thoracolumbar spine is not shown.

3.  The evidence does not show that the Veteran experiences 
incapacitating episodes requiring bed rest prescribed by a 
physician and treated by a physician due to his low back 
disability.

4.  The evidence does not show that the Veteran's service-
connected low back disability is so exceptional or unusual that 
referral for extraschedular consideration by a designated 
authority is required.

5.  The Veteran's service-connected disabilities are the 
following: mechanical low back strain with multi-level 
degenerative disc disease, rated as 40 percent disabling; 
mechanical cervical muscle strain, rated as 20 percent disabling; 
radiculopathy of the right upper extremity, rated as 10 percent 
disabling; radiculopathy of the left upper extremity, rated as 10 
percent disabling; radiculopathy of the right lower extremity, 
rated as 10 percent disabling; radiculopathy of the left lower 
extremity, rated as 10 percent disabling; tinnitus, rated as 10 
percent disabling; and bilateral hearing loss, rated as 
noncompensable [zero percent] disabling.  A combined disability 
rating of 70 percent is in effect.

6.  The competent medical evidence of record supports a finding 
that the Veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful occupation 
since August 30, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating, but no 
higher, for the Veteran's service-connected low back disability 
through May 31, 2007, are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2009).

2.  The criteria for a disability rating in excess of 40 percent 
for the Veteran's service-connected lumbar spine disability from 
June 1, 2007, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5242 (2009).

3.  Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2009).
 
4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected disabilities 
are met from August 30, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating 
for his service-connected low back disability; and entitlement to 
TDIU.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issues on appeal will then be analyzed 
and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.
  
The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by letters 
mailed in February 2005 and June 2008, and letters including the 
effective-date element of the claims by letters mailed in 
November 2006 and January 2008.  The January 2008 VCAA letter was 
provided prior to the initial adjudication of the Veteran's TDIU 
claim.  Although the November 2006, January 2008, and June 2008 
VCAA letters were provided after the initial adjudication of the 
Veteran's low back disability claim, the Board finds that the 
Veteran has not been prejudiced by the timing of these letters.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated development 
of the record, the originating agency readjudicated the Veteran's 
claims in the December 2009 SSOC.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of the low back 
disability claim would have been different had complete VCAA 
notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  There is no reasonable possibility that 
further assistance would aid in substantiating the claims.  The 
pertinent evidence of record includes the Veteran's statements, 
service treatment records, as well as VA and private treatment 
records.  

The Veteran was afforded VA examinations in June 2005, June 2006, 
November 2006, June 2007, January 2008, February 2008, June 2008, 
and March 2009.  The examination reports reflect that the 
examiners interviewed and examined the Veteran, reviewed his past 
medical history, documented his current medical conditions, and 
rendered appropriate diagnoses consistent with the remainder of 
the evidence of record.  Furthermore, these examination reports 
contain sufficient information to rate the Veteran's low back 
disability under the appropriate diagnostic criteria.  The Board 
therefore concludes that the VA examination reports are adequate 
for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate].  

The Board is cognizant of the fact that the Veteran's claims 
folder was not available during the March 2009 VA examination, 
and it is unclear as to whether it was available during the 
February 2008 VA audiological examination (with respect to the 
claim for TDIU, the Board observes that service connection is in 
effect for a hearing loss disability and tinnitus).  However, 
such did not have an adverse effect on the adequacy of the 
examinations.  Notably, as previously indicated, the examiners 
fully considered the Veteran's complaints, to include his 
complaints of pain and flare-ups in his back as well as his 
complaints of bilateral hearing loss and tinnitus.  Physical and 
audiological examinations were then performed that addressed all 
the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He has retained the services 
of a representative.  Moreover, he testified at a hearing in 
March 2010.

Accordingly, the Board will proceed to a decision.


Higher evaluation for Low Back Disability

Pertinent legal criteria

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  See 38 C.F.R. § 4.10 (2009).  Disability 
of the musculoskeletal system is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  See 
38 C.F.R. § 4.40 (2009).  Consideration is to be given to whether 
there is less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability of 
station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected lumbar spine disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 
[degenerative arthritis of the spine].  

The evidence of record indicates that the Veteran has been 
diagnosed with multi-level degenerative joint disease involving 
the lumbar spine.  See, e.g., the June 2007 VA examination 
report.  Based on reported symptomatology, and consistent with 
Diagnostic Code 5243, the Board will rate the Veteran under both 
the General Rating Formula for Diseases and Injuries of the Spine 
and the Formula for Rating Intervertebral Disc Syndrome.   

The General Rating Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain, stiffness, 
or aching in the area of the spine affected by residuals of 
injury or disease, the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine. 

A 50 percent rating is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; or, the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or, muscle spasms or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with 
loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Under the formula for rating intervertebral disc syndrome based 
on incapacitating episodes, the following ratings will apply.

A 60 percent rating is warranted with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

A 40 percent rating is warranted with incapacitating 
episodes having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months.

A 20 percent rating is warranted with incapacitating 
episodes having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months.

A 10 percent rating is warranted with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest and prescribed by a physician and 
treatment by a physician.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, staged ratings are currently in effect for the Veteran's 
low back disability: the disability has been rated as 10 percent 
from January 11, 2005, the date service connection was granted, 
to October 24, 2006; 20 percent from October 24, 2006 to June 1, 
2007; and 40 percent thereafter.  Even so, VA must consider all 
the evidence of record on appeal to determine when an 
ascertainable increase occurred in the rated disability.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. 
West, 12 Vet. App. 442 (1999). 

Period prior to June 1, 2007

December 2004 and January 2005 private treatment records from 
C.B., M.D., documented the Veteran's complaints of continual back 
pain and precautions with lifting, sitting, standing, and riding, 
as well as twisting and turning his back.  Dr. C.B. prescribed 
treatment using a hot tub, and noted that as the Veteran gets 
older, the back problems will increase due to the normal aging 
and wear and tear process.   

In connection with his claim, the Veteran was afforded a VA 
examination in June 2005.  He complained of constant moderate 
pain in the mid-lumbar spine, mild fatigue, mild decreased 
motion, stiffness, mild weakness, and flare-ups which occurred 
every one to two months which lasted for one to two weeks and 
were moderate in severity.  The flare-ups were aggravated by 
overexertion, sitting, bending, and twisting.  He used 
medication, rest, and a waterbed for treatment.  He further 
stated that he had difficulty sleeping at night as well as 
difficulty with sexual intercourse due to the back pain.  
Additionally, he reported that he was able to walk more than a 
quarter of a mile but less than one mile.  He also stated that he 
was unable to play golf, could bend with flare-ups, and could not 
pick up objects.  The VA examiner noted the absence of crutches 
or a cane, and although the Veteran reported an episode of 
urinary retention many years prior to the VA examination, the 
examiner indicated that it was likely not due to the low back 
disability.  The Veteran did not report any other loss of bowel 
or bladder control or occurrences of falling and denied numbness.  

Upon physical examination, the VA examiner reported that the 
Veteran had a normal, symmetrical posture, normal gait, no 
abnormal spinal curvatures, no ankylosis of the spine, no 
objective evidence of lumbar sacrosinalis, mild pain with motion, 
and no evidence of guarding, tenderness, or weakness.  Range of 
motion testing revealed forward flexion up to 80 degrees with 
pain starting at 45 degrees and ending at 80 degrees, and no 
further limitation upon repetition.  Further, extension was up to 
25 degrees, right lateral flexion up to 30 degrees, left lateral 
flexion up to 30 degrees, right lateral rotation up to 30 
degrees, and left lateral rotation up to 30 degrees.  The VA 
examiner reported that the major functional impact was pain with 
repetitive use.  He diagnosed the Veteran with a mechanical low 
back strain.       

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. § 4.40 and 4.45 
(2009).  See DeLuca, supra.  The Board recognizes the Veteran's 
complaints of functional loss as a result of his low back 
disability, notably his difficulty with performing daily 
activities, intermittent flare-ups, pain, weakness, and 
stiffness.  See the June 2005 VA examination report.  

As discussed above, a 20 percent rating is warranted when forward 
flexion of the thoracolumbar spine is between 30 and 60 degrees.  
Based on medical evidence demonstrating forward flexion of the 
thoracolumbar spine of 45 degrees which considered pain on 
movement, the Board therefore finds that under 38 C.F.R. § 4.40 
and 4.45, a 20 percent disability rating is warranted for the 
period through May 31, 2007.  

VA musculoskeletal examinations dated in December 2005 through 
September 2006 indicated that the Veteran experienced no 
difficulty with gait, strength, or balance.  No enlarged or 
painful joints were noted at any time.  Although the Veteran 
reported no back pain during the December 2005 and September 2006 
VA treatment examinations, he reported back pain in a March 2006 
VA musculoskeletal examination.  

The Veteran was provided with a VA examination in November 2006.  
The VA examiner documented the Veteran's complaints of continuous 
pain, aching, tenderness, and burning in his lumbar spine.  The 
Veteran also reported shooting, sharp, and continuous flare-ups 
which occurred four to five times per year, lasted between four 
to eight weeks, and were caused by certain movements.  He used 
ice, hot packs, physical therapy, and magnet therapy for 
treatment.  He further stated that he had to stand to groom 
himself, was unable to bend over in the shower, pushed himself up 
and down to do toileting, could not drive for more than an hour 
and a half, and activities such as bowling, hunting, and riding a 
motorcycle were affected by the low back disability.  The Veteran 
did not report any loss of bowel or bladder control or 
occurrences of falling.   

Upon physical examination, the VA examiner indicated no evidence 
of heat, redness, swelling, or paravertebral spasms.  Further, 
the Veteran was able to walk on his toes and heels, demonstrated 
a normal gait, used no assistive devices, and rolled to his side 
to get up from a supine position but was able to sit without 
difficulty.  

Active range of motion testing revealed forward flexion up to 15 
degrees, extension up to 10 degrees, right lateral flexion up to 
15 degrees, left lateral flexion up to 14 degrees, right lateral 
rotation up to 12 degrees, and left lateral rotation up to 8 
degrees.  Passive range of motion testing revealed forward 
flexion up to 25 degrees, extension up to 20 degrees, right 
lateral flexion up to 20 degrees, left lateral flexion up to 18 
degrees, right lateral rotation up to 14 degrees, and left 
lateral rotation up to 10 degrees.  The Board notes that the VA 
examiner indicated that the Veteran's active and passive range of 
motion tests were inaccurate.  Specifically, the VA examiner 
stated that "[the Veteran] was producing a lot of counter 
pressure to passive testing and complaining of subjective pain 
that I don't feel he was able to give a full and true effort 
especially on lumbar spine testing ... Since he would not put forth 
a true effort, I would estimate his full effort to be a normal 
examination with full range of motion."  She diagnosed the 
Veteran with a lumbar strain with degenerative disease.  

With respect to the provisions of 38 C.F.R. § 4.40 and 4.45, the 
VA examiner stated that because the range of motion tests were 
inaccurate, she would have to resort to mere speculation as to 
whether pain, fatigue, weakness, lack of endurance, 
incoordination, or loss of motion would cause functional loss 
during a flare-up.  In any event, she observed no evidence of 
these factors during the examination and estimated that a 
complete effort from the Veteran would result in a full range of 
motion when considering functional loss during a flare-up.  

Based on this record, the Board is unable to identify any 
clinical findings that would warrant an increased evaluation for 
the low back disability under 38 C.F.R. § 4.40 and 4.45 with 
regard to the November 2006 VA examination.  Moreover, the 
assigned 20 percent disability rating adequately compensates the 
Veteran for any functional impairment attributable to his 
service-connected low back disability during this period.  
See 38 C.F.R. §§ 4.41, 4.10 (2009).

The Board additionally notes the Veteran's continued complaints 
of lower back pain at a DRO hearing in May 2007.  In particular, 
he reported that he did not fly his plane as part of his 
occupational responsibilities as frequently as he used to due to 
the flare-ups.  Further, he was unable to hunt, bowl, or ride his 
motorcycle due to the low back pain.   

Based on range of motion testing with a result of 45 degrees 
forward flexion with combined range of motion of 190 degrees, as 
well as the absence of favorable ankylosis of the entire 
thoracolumbar spine, the Board therefore finds that a 20 percent 
disability rating is warranted through May 31, 2007.  The 
evidence prior to June 1, 2007, does not show objective evidence 
of forward flexion of the thoracolumbar spine of 30 degrees or 
less or ankylosis of the thoracolumbar spine as contemplated by 
rating in excess of 20 percent.  

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2009); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2009); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and 
Injuries of the Spine directs evaluation of any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125 
(1994) [holding that under former Diagnostic Code 5293 a separate 
rating for neurological disability may be appropriate when its 
manifestations are distinct from the musculoskeletal disorder]. 

The Board notes that the Veteran is service-connected for 
radiculopathy of the bilateral lower extremities from March 27, 
2006.  With respect to neurologic abnormality associated with the 
Veteran's bilateral lower extremities prior to March 27, 2006, 
the Board observes that neurological testing conducted during the 
June 2005 VA examination as well as a VA neurological examination 
dated in December 2005 revealed essentially normal results.  As 
such, the medical evidence of record prior to March 27, 2006 does 
not indicate neurological impairment sufficient to warrant a 
separate disability rating during this period. 

Based this record, and although not necessarily disputing that 
certain neurological symptoms may have been present in the 
Veteran's bilateral lower extremities prior to March 27, 2006, 
the Board finds that separate ratings for neurological impairment 
of the bilateral lower extremities are not warranted for that 
period.   Furthermore, the Board as mentioned previously, 
separate ratings effective March 27, 2006, were assigned in a 
July 2006 rating decision.  The record does not reflect that the 
Veteran filed a notice of disagreement with either the initial 
disability evaluations assigned or the effective date of the 
grant of separate compensable evaluations. 

The Board additionally notes that although the Veteran has been 
diagnosed with degenerative joint disease of the lumbar spine, 
this disease manifests in back pain based on identified 
symptomatology.  Accordingly, separately rating the diagnosis 
would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 
(2009) [the evaluation of the same disability under various 
diagnoses is to be avoided].

Period from June 1, 2007

As noted above, the Veteran is currently assigned a 40 percent 
disability rating from June 1, 2007.  As discussed above, to 
warrant a 50 percent disability rating under the General Rating 
Formula for Diseases and Injuries of the Spine, the evidence must 
show unfavorable ankylosis of the entire thoracolumbar spine.  To 
warrant a 100 percent disability rating under the General Rating 
Formula for Diseases and Injuries of the Spine, the evidence must 
show unfavorable ankylosis of the entire spine.  

The Veteran was afforded a VA examination in June 2007.  The 
Veteran complained of moderate fatigue, severe decreased motion, 
severe stiffness in his back, and radiation of the pain.  He 
described the pain as aching, burning, lancinating, sharp, shock-
like, shooting, and stabbing.  He further reported that his 
treatment included medication, physical therapy, and magnet 
therapy.  He reported two flare-ups per year which resulted in 
severe pain that lasted from 10 days to three months and was 
nearly incapacitating as well as decreased range of motion.  
Finally, he reported that the back pain prevented him from 
exercise as well as sports and recreation, and also caused 
moderate difficulties with chores, shopping, feeding, bathing, 
dressing, toileting, and grooming.  

Upon physical examination, the VA examiner noted that the Veteran 
walked and stood with a wide-based stance.  An examination of the 
Veteran's back revealed mild guarding of the paraspinal muscles 
with palpation over the lumbar region.  Range of motion testing 
demonstrated forward flexion up to 18 degrees with pain at 15 
degrees, extension up to 10 degrees with pain present the entire 
time, left lateral flexion up to 15 degrees with pain at 15 
degrees, right lateral flexion up to 20 degrees with pain present 
at 20 degrees.  The VA examiner noted that the Veteran required 
stabilization of his hands on his legs in order to be able to 
laterally flex, and he refused to perform lateral rotation due to 
the twisting motion that was involved.  The Veteran was limited 
in being able to perform multiple repetitions of range of motion 
testing, and there was increased fatigue and pain with multiple 
testing.  No change in range of motion, weakness, or 
incoordination was reported.  Further, the Veteran was able to 
perform a heel and toe walk.  An X-ray report revealed mild 
degenerative changes at L3-L3, moderate changes at L3-L4, L4-L5, 
and L5-S1.  The VA examiner did not report any evidence of 
ankylosis. 

VA musculoskeletal examinations dated in December 2007 and May 
2008 documented the Veteran's continued complaints of back pain, 
although he denied difficulty with gait, strength, or balance.  
However, enlarged or painful joints of the back were noted.    

A VA examination dated in March 2009 also documented the 
Veteran's continued complaints related to his low back disability 
which included persistent, constant tightness, stiffness, and 
aching with spasms affecting the paralumbar musculature.  He 
further reported moderate to moderately severe flare-ups which 
occurred every four to six weeks and lasted one to two weeks in 
duration and resulted in increased pain, decreased mobility, and 
impairment to his gait.  Moreover, he indicated that changes in 
the weather as well as overall increase in bending, lifting, or 
twisting, as well as standing or walking, could precipitate a 
flare-up.  His treatment included ice, heat, rest, magnet 
therapy, activity limitation, and medication.  He stated that he 
was able to stand up to 10 minutes and ambulate up to a quarter 
of a mile.  The VA examiner noted the absence of a case, brace, 
or other orthopedic device.     

Upon physical examination, the VA examiner noted a slightly 
antalgic gait, normal posture, lumbar flattening, and no 
ankylosis of either the thoracolumbar or cervical spine.  
Although no atrophy, weakness, or spasms were reported, the VA 
examiner noted guarding, tenderness, and pain with motion which 
was severe enough to be responsible for the abnormal gait and 
abnormal spinal contour.  Range of motion testing was not 
conducted. 

The Veteran's testimony at a RO hearing in June 2009 and the 
Board hearing in March 2010 as well as a private treatment letter 
from C.D.B., M.D., dated in February 2010 similarly indicated his 
complaints of low back pain which affected his daily activities 
as well as his employment as a pilot.  
   
As discussed above, to warrant a 50 percent disability rating 
under the General Rating Formula for Diseases and Injuries of the 
Spine, the evidence must show unfavorable ankylosis of the entire 
thoracolumbar spine.  To warrant a 100 percent disability rating 
under the General Rating Formula for Diseases and Injuries of the 
Spine, the evidence must show unfavorable ankylosis of the entire 
spine.  

However, review of the evidence of record reveals that the 
Veteran's lumbar spine symptomatology does not approach either a 
50 percent or a 100 percent disability rating during any period 
on appeal.  With respect to favorable ankylosis of the entire 
thoracolumbar spine, the objective medical evidence of record is 
pertinently absent any indication that ankylosis exists.  
"Ankylosis" is immobility and consolidation of a joint due to a 
disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Medicine at 68 (4th Ed. 1987)].  
Neither the medical or lay evidence of record suggests that the 
Veteran's lumbar spine is immobile.  On the contrary, the record 
shows that the Veteran's has maintained motion, albeit limited 
motion, throughout the course of the appeal.  As such, neither a 
50 percent nor a 100 percent disability rating of the Veteran's 
lumbar spine is warranted.

With respect to the provisions of 38 C.F.R. § 4.40 and 4.45 
discussed above, range of motion testing conducted during the 
June 2007 VA examination revealed forward flexion of 15 degrees 
which considered pain on movement.  There is no indication from 
the record that factors such as lack of normal endurance, 
functional loss due to pain, and pain on use and during flare-ups 
or weakened movement result in the functional equivalent of 
ankylosis of the lumbar spine nor has the Veteran made such 
contention.  

The Board reiterates that a 40 percent disability rating has been 
assigned for the Veteran's lumbar spine disability from June 1, 
2007 based on these results.  Under the current schedular 
criteria, as explained above, a schedular rating in excess of the 
currently assigned 40 percent rating is not available in the 
absence of ankylosis.  The medical and other evidence of record 
does not suggest that any loss of function caused by pain amounts 
to immobility of the lumbar spine.  As such, the Board is unable 
to identify any clinical findings that would warrant an increased 
evaluation for the lumbar spine disability under 38 C.F.R. § 4.40 
and 4.45.  The current assigned disability rating adequately 
compensates the Veteran for any functional impairment 
attributable to his service-connected low back disability.  
See 38 C.F.R. §§ 4.41, 4.10 (2009).

With regard to neurological abnormalities associated with the 
Veteran's lumbar spine disability, the Veteran was service-
connected for radiculopathy of the bilateral lower extremities 
from March 27, 2006 in a July 2006 rating decision.  As discussed 
above, he has not appealed the assigned disability ratings.  
Therefore, the issue of a rating in excess of the currently 
assigned ratings for neuropathy is not before the Board.  

In sum, the Board finds the proper staging of ratings for the 
Veteran's low back disability are as follows under the General 
Rating Formula for Disease and Injury of the Spine: 20 percent 
thorough May 31, 2007; and 40 percent beginning June 1, 2007.  

Intervertebral Disc Syndrome Based on Incapacitating Episodes

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 60 percent rating is warranted with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months; a 40 percent rating is warranted 
with incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months; and a 20 
percent rating is warranted with incapacitating episodes having a 
total duration of at least 2 weeks but less than 4 weeks during 
the past 12 months.  Further, as noted in the schedular criteria, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

The Veteran has contended that his low back disability causes 
flare-ups, pain, and interference in daily activities.  However, 
the medical evidence does not indicate, and the Veteran does not 
contend, that he has been prescribed bed rest by a physician 
based on incapacitating episodes.  

Therefore, the Veteran's service-connected low back disability 
does not warrant an increased disability rating under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes at any time during the course of this appeal.

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected low back disability.  See Bagwell v. Brown, 9 
Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will 
apply unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher v.  
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted upon 
a finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the VA Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has filed a claim of entitlement to TDIU, which will 
be discussed below.

Concerning marked interference with employment, as indicated 
above, the Veteran has testified that the service-connected low 
back disability has resulted in "significant" effects on his 
employment as a pilot, such as problems with lifting, carrying 
and decreased mobility.  See, e.g., the June 2007 VA examination.  
Moreover, the Veteran has stated that he has missed a number of 
hours from applying agricultural aerial applications secondary to 
flare-ups of the low back.  See the March 2009 VA examination 
report.  

As will be discussed in the TDIU section below, the Board does 
not dispute that the Veteran's low back disability causes some 
level of occupational impairment.  However, the extent of the 
Veteran's occupational impairment caused by the low back 
disability is specifically contemplated by the assigned 
disability rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is recognition 
that industrial capabilities are impaired].  

Crucially, the Board has not identified an exceptional or unusual 
clinical picture as a result of the service-connected low back 
disability.  There is no medical evidence that the Veteran has 
been hospitalized or received in-patient treatment as a result of 
the low back disability during the period under consideration.

Accordingly, the record does not demonstrate any other reason why 
an extraschedular rating should be assigned.  As there is no 
factor which takes this disability outside the usual rating 
criteria, the Board has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

TDIU
 
Pertinent legal criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  See 38 C.F.R. § 4.16 (2009).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a  substantially gainful 
occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore v.  Derwinski, 1 
Vet. App. 356, 358 (1991).  "Marginal employment shall not be 
considered substantially gainful employment."  See 38 C.F.R. § 
4.16(a) (2009).  The Court noted the following standard announced 
by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' 
before the courts find that there is an inability to engage in 
substantial gainful activity.  The question must be looked at in 
a practical manner, and mere theoretical ability to engage in 
substantial gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is realistically 
within the physical and mental capabilities of the claimant.  See 
Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).

A total disability rating for compensation may be assigned when 
the disabled person is, in the judgment of the rating  agency, 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and the combined rating must be 70 percent or 
more.  See 38 C.F.R. § 4.16(a)  (2009).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 38 
C.F.R. § 4.16(a), such case shall be submitted for extraschedular 
consideration in accordance with 38 C.F.R. § 3.321 (2009).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is whether 
the veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In determining whether unemployability exists, consideration may 
be given to the veteran's level of education, special training 
and previous work experience, but not to his age or to any 
impairment cause by non service-connected disabilities.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19 (2009).

Analysis

As was discussed in the law and regulations section above, TDIU 
may be awarded on a schedular or extraschedular basis.  In this 
case only the schedular basis need be considered.

The Veteran's service-connected disabilities are:  mechanical low 
back strain with multi-level degenerative disc disease, rated as 
40 percent disabling; mechanical cervical muscle strain, rated as 
20 percent disabling; radiculopathy of the right upper extremity, 
rated as 10 percent disabling; radiculopathy of the left upper 
extremity, rated as 10 percent disabling; radiculopathy of the 
right lower extremity, rated as 10 percent disabling; 
radiculopathy of the left lower extremity, rated as 10 percent 
disabling; tinnitus, rated as 10 percent disabling; and bilateral 
hearing loss, rated as noncompensable [zero percent] disabling.  

The Veteran's combined disability rating is 70 percent, with one 
of his disabilities being at least 40 percent disabling.  
Therefore, the service-connected disabilities meet the schedular 
criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  
The question thus becomes whether the Veteran is unable to secure 
or follow a substantially gainful occupation as a result of his 
service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2009).  

For reasons stated immediately below, the Board finds that the 
evidence of record demonstrates that the Veteran's service-
connected disabilities, notably his cervical spine and low back 
disabilities as well as his bilateral upper and lower neuropathy 
disabilities, render him unable to secure and follow a 
substantially gainful occupation.

The Veteran has testified that his service-connected disabilities 
have deteriorated to the point that he is incapable of performing 
his employment duties as an aerial applicator.  See, e.g., the 
March 2010 Board hearing transcript, page 3. The record reflects 
that the Veteran is sixty-three years old.  He worked as a pilot 
performing agricultural aerial applications, which requires 
regular physical evaluations, until August 30, 2009.  See the 
March 2009 VA examination report; see also the March 2010 Board 
hearing transcript, pgs. 5 and 18.  As has been discussed above, 
the Veteran has been service connected for numerous disabilities, 
with a combined 70 percent disability rating assigned.  

In support of his contentions, the Veteran has submitted a 
private treatment letter from Dr. C.D.B. dated in February 2010, 
who has treated the Veteran for his service-connected 
disabilities for many years.  Dr. C.B.D. stated that the 
Veteran's service-connected disabilities render him unable to fly 
his airplane and perform a proper examination for renewal of his 
pilot's license.  With respect to performing any other job, to 
include sedentary employment, Dr. C.D.B. reported that "it would 
be difficult for [the Veteran] to be retrained to find a job that 
would let him meet his periods of time for sitting, standing, and 
riding.  Therefore, I feel it is quite difficult for him to be 
employable at any other type of occupation at this particular 
point in time."  His rationale was based on the Veteran's 
problems with his entire spine due to the degenerative disc 
disease.  Moreover, Dr. C.D.B. considered the Veteran's 
neuropathy in his extremities secondary to his degenerative disc 
disease as well as his tinnitus and bilateral hearing loss 
disability.  Further, Dr. C.D.B. reported that the Veteran is 
incapable of sitting longer than 30 minutes, he cannot stand for 
any longer than 15 minutes, he cannot walk for any more than two 
blocks, and he cannot ride in a motor vehicle for any longer than 
30 minutes before the burning, stinging, and painful feeling in 
his lower extremities is intolerable.  Finally, Dr. C.D.B. 
indicated that the Veteran experiences problems with his 
strength, notably in his lower extremities and partially in his 
upper extremities.  

The Board notes that Veteran was afforded a VA examination to 
address the issue of employability in March 2009.  Notably, the 
VA examiner indicated that the Veteran was working at the time of 
the examination.  With respect to the issue of employability, the 
VA examiner stated, "due to [the Veteran's] service-connected 
upper and lower spine condition, with bilateral upper and lower 
radiculopathy, this Veteran would have difficulty in performing 
occupational activities which would require repetitive bending, 
lifting, carrying, crawling, climbing, standing, walking, 
stooping, or reaching."  His rationale was based on a physical 
examination of the Veteran, as well as the Veteran's report of 
his inability to sit in one position greater than 45 to 60 
minutes when performing his aerial application duties as a result 
of his service-connected disabilities.  

Furthermore, an August 2007 statement from Dr. C.D.B. notes that 
the Veteran could still fly, but was experienced fatigue in his 
upper and lower back muscles that affected his strength in the 
upper and lower extremities.  As a result he could still fly 
"day in and day out" but for shorter periods of times.  This 
affected his ability to earn as high an income as he had in the 
past.  

While the August 2007 statement from Dr. C.D.B. and the March 
2009 VA examination report indicate that the Veteran had 
significant occupational impairment because of his service 
connected disabilities, both reports indicate that the Veteran 
remained employed.  However, the later February 2010 report from 
Dr. C.D.B. indicates that the Veteran's service-connected 
disabilities, in particular his cervical spine and low back 
disabilities as well as his neuropathy of the bilateral upper and 
lower extremities, are productive of severe symptomatology which 
can be said to preclude employability.  

The Board recognizes that the Veteran has complained of bilateral 
hearing loss and tinnitus in association with these disabilities.  
However, there is no medical evidence to suggest that the 
bilateral hearing loss disability or tinnitus alone render him 
incapable of maintaining substantially gainful employment.  
Notably, the March 2009 VA audiological examiner reported that 
"with amplification and reasonable accommodations, as specified 
in the Americans with Disability Act, [the Veteran's hearing loss 
disability] alone should not significantly affect vocational 
potential or limit participation in most work activities."  Her 
rationale was based on a thorough audiological examination of the 
Veteran and thoughtful analysis of the Veteran's entire history.   

As indicated above, the medical evidence clearly demonstrates 
that the Veteran's service-connected cervical spine, low back, 
and bilateral upper and lower neuropathy disabilities are 
productive of significant symptomatology which can be said to 
preclude employability.  The Board emphasizes, however, that the 
Veteran stated at the March 2010 hearing that he last worked on 
August 30, 2009.  Likewise, the August 2007 private medical 
statement and March 2009 VA examination report indicate that the 
Veteran remained employed.  

Based on the above analysis, the Board therefore concludes that a 
grant of TDIU is warranted under 38 C.F.R. § 4.16(a) effective 
August 30, 2009.  A grant of TDIU benefits before that date is 
not warranted as the record reflects that the Veteran, despite 
having occupational difficulty as a result of his service-
connected disabilities, remained employed.  

In conclusion, for the reasons and bases expressed above, the 
Board finds that the Veteran's claim of entitlement to TDIU is 
warranted on a schedular basis.  The benefit sought on appeal is 
accordingly granted. 


ORDER

Entitlement to a 20 percent disability rating for mechanical low 
back strain with multi-level degenerative disc disease prior to 
June 1, 2007 is granted, subject to the laws and regulations 
governing monetary awards.

Entitlement to a disability rating in excess of 40 percent for 
mechanical low back strain with multi-level degenerative disc 
disease from June 1, 2007 is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) is 
granted effective August 30, 2009, subject to the laws and 
regulations governing monetary awards.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


